2022 IL App (1st) 200375-U

                                                                                      FIRST DISTRICT,
                                                                                       FIRST DIVISION
                                                                                           May 23, 2022

                                                No. 1-20-0375

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________

      THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                                )     Circuit Court of
            Plaintiff-Appellee,                 )     Cook County
                                                )
      v.                                        )     No. 18 CR 10031
                                                )
      STACY NORRIS,                             )     Honorable
                                                )     Joan Margaret O’Brien,
            Defendant-Appellant.                )     Judge Presiding.
     ______________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Presiding Justice Hyman and Justice Pucinski concurred in the judgment.

                                                   ORDER

¶1          Held: Defendant’s conviction for armed habitual criminal is reversed and the case is
                  remanded for a new trial where the trial court abused its discretion in excluding
                  evidence of flight consistent with defendant’s innocence.

¶2          Following a jury trial, defendant Stacy Norris was convicted of armed habitual criminal

     and sentenced to 8 years’ imprisonment. On appeal, defendant argues that (1) his trial counsel was

     ineffective for failing to file a motion to suppress evidence recovered during a vehicle search, (2)

     his trial counsel was ineffective for failing to include certain recorded hearsay statements in a

     pretrial motion in limine, and (3) the trial court erred when it limited the scope of the sole defense

     witness’s testimony. For the reasons that follow, we reverse and remand for a new trial.
     No. 1-20-0375

¶3                                           BACKGROUND

¶4          The evening of June 28, 2018, defendant was driving a green Toyota Camry Solara near

     91st Street and South Colfax Avenue. While on patrol at about 8:20 p.m., Chicago Police Officers

     David Marinez and Rafael Razo observed defendant using a cell phone while driving. When

     defendant failed to make a complete stop at a stop sign, Razo activated their “lights and sirens” to

     curb the vehicle. Defendant proceeded to pull over at the mouth of an alley on Colfax.

¶5          Marinez saw defendant “reaching into his side or his pockets retrieving something” but

     was unable to see what he retrieved or whether he opened the center console. Marinez alerted his

     partner that defendant was “making mo[v]ements from his side to the center console.” As the

     officers exited their vehicle, defendant drove off down the alley.

¶6          The officers followed defendant through the alley for about 15 seconds. Defendant pulled

     into a garage at 9135 South Colfax. The officers exited their vehicle and ordered him out of his

     car. Defendant complied but exited holding a glass juice bottle. The officers ordered defendant to

     put his hands on the hood of the SUV “for safety purposes” because they believed defendant “could

     be armed *** due to everything that had happened.” Defendant did not immediately put the glass

     bottle down, but eventually placed his hands on the hood of the SUV.

¶7          Razo began searching the defendant’s vehicle. After first searching the driver’s seat, he

     was directed to the other side of the vehicle by Marinez, where he ultimately recovered a loaded

     handgun from the center console.

¶8          This incident was recorded on video from the officers’ squad car camera and Razo’s body-

     worn camera. The audio and video from both cameras was admitted into evidence without

     objection and published to the jury. Although defendant’s movements are not clear in the squad

     car footage, one of the officers can be heard saying “He’s reaching for something.” Marinez

     explained that his elevated position in passenger seat of the SUV enabled him to look downward


                                                    -2-
       No. 1-20-0375

       through the rear windshield of the Toyota and observe defendant appear to retrieve something from

       his pockets and place it in the center console of his vehicle.

¶9             The parties stipulated to defendant’s two prior qualifying felony convictions.

¶ 10           Prior to testifying on her husband’s behalf, the trial court admonished Paris White about

       the danger of self-incrimination. The judge was concerned because White did not have a Concealed

       Carry License. After speaking with an Assistant Public Defender in the courtroom, White testified

       that she owned the Toyota defendant was driving at the time of his arrest, but she did not allow

       him to drive her car because his license was suspended. Defense counsel followed up by asking,

       “Something happen to your car prior to June 28, 2018, that you wouldn’t let him drive your car

       then?” The State objected to this question and a sidebar conference was held outside the presence

       of the jury.

¶ 11           At the sidebar, defense counsel made an offer of proof that White was going to testify that

       the last time she let defendant drive her car, it was impounded because he did not have a driver’s

       license. The trial court questioned the relevance of this information since defendant was shown on

       video driving the vehicle. Defense counsel responded that it was “relevant in regards to her reason

       why she doesn’t allow him to drive the car.” The trial court ruled that the evidence was not relevant

       “to any of the elements of the offense or to the defense that it’s her car.”

¶ 12           White subsequently testified that her father had given her the gun recovered in her car for

       “protection” a few days prior to the incident. She never told defendant about the gun or that it was

       in her vehicle, despite knowing that defendant was not allowed to be around firearms because he

       is a convicted felon. White admitted that she did not have a Concealed Carry License but explained

       that she kept the gun unloaded in the center console and the gun’s magazine in the glove

       compartment.




                                                        -3-
       No. 1-20-0375

¶ 13          The jury found defendant guilty of armed habitual criminal and he was sentenced to a term

       of 8 years’ imprisonment.

¶ 14                                             ANALYSIS

¶ 15                                  Ineffective Assistance of Counsel

¶ 16          Defendant first argues his trial counsel was ineffective for failing to file a motion to

       suppress the gun and ammunition found in the vehicle and for failing to move in limine to exclude

       statements captured on the videos from the squad car and body-worn cameras. The State responds

       that defendant cannot meet his burden under Strickland v. Washington, 466. U.S. 668 (1984).

¶ 17          To establish ineffective assistance of counsel under Strickland, a defendant must show that

       counsel’s performance was objectively unreasonable and that the deficient performance prejudiced

       the defendant. People v. Domagala, 2013 IL 113688, ¶ 36 (quoting Strickland, 466 U.S. at 694).

       A defendant’s “[f]ailure to make the requisite showing of either deficient performance or sufficient

       prejudice defeats the claim.” People v. Flowers, 2015 IL App (1st) 113259, ¶ 41. To satisfy the

       deficiency prong, the defendant must show that his counsel’s performance was so deficient that

       counsel “was not functioning as the ‘counsel’ guaranteed by the sixth amendment.” People v.

       Easley, 192 Ill. 2d 307, 317 (2000). “The defendant must overcome the strong presumption that

       the challenged action or inaction might have been the product of sound trial strategy.” Id.

¶ 18          Where it is “easier to dispose of an ineffectiveness claim on the ground of lack of sufficient

       prejudice, *** that course should be followed.” Strickland, 466 U.S. at 697. To demonstrate

       prejudice, a defendant must show a “reasonable probability that, but for counsel’s unprofessional

       errors, the result of the proceedings would have been different.” Domagala, 2013 IL 113688, ¶ 36.

       A reasonable probability “is a probability sufficient to undermine confidence in the outcome.”

       Strickland, 466 U.S. at 694.




                                                      -4-
       No. 1-20-0375

¶ 19          Defendant argues that his trial counsel was objectively unreasonable in failing to file a

       motion to suppress the gun and ammunition recovered in the Toyota. The decision of whether to

       file a motion to suppress is a matter of trial strategy and entitled to great deference. People v. Bew,

       228 Ill. 2d 122, 128 (2008). Counsel cannot be deemed ineffective if the motion would have been

       futile. People v. Givens, 237 Ill. 2d 311, 331 (2010).

¶ 20          Under the fourth amendment of the United States Constitution, individuals have the right

       to be secure against unreasonable searches and seizures. U.S. Const., amend. IV. Under Terry v.

       Ohio, 392 U.S. 1, 27 (1968), the United States Supreme Court held that during an investigatory

       stop, an officer may conduct “a reasonable search for weapons for the protection of the police

       officer, where he has reason to believe that he is dealing with an armed and dangerous individual,

       regardless of whether he has probable cause to arrest the individual for a crime.” Terry, 392 U.S.

       at 27; see also People v. Close, 238 Ill. 2d 497, 505 (2010) (noting this Court follows the principles

       set forth in Terry v. Ohio). The officer need not be “absolutely certain” the individual is armed,

       and the issue is “whether a reasonably prudent man in the circumstances would be warranted in

       the belief that his safety or that of others was in danger.” Terry, 392 U.S. at 27.

¶ 21          In determining whether the officer acted reasonably, a reviewing court must give weight

       to the specific reasonable inferences which he is entitled to draw from the facts in light of his

       experience, but not to any “inchoate and unparticularized suspicion or ‘hunch.’” Id. A protective

       search under Terry may extend to a search of the passenger compartment of an automobile “limited

       to those areas in which a weapon may be placed or hidden.” Michigan v. Long, 463 U.S. 1032,

       1049 (1983). A Terry search is permissible if the police officer reasonably believes, based on

       specific and articulable facts, taken together with reasonable inferences from those facts, that the

       suspect is dangerous and may gain immediate control of weapons. Id.; see also People v. Colyar,

       2013 IL 111835, ¶ 38 (“Explaining its decision, the Long court noted that roadside encounters are


                                                        -5-
       No. 1-20-0375

       ‘especially hazardous,’ and a police officer may reasonably believe that he is in danger from the

       possible presence of accessible weapons inside the vehicle.”).

¶ 22          In reviewing an officer’s actions, this Court applies an objective standard to decide whether

       the facts available to the officer at the time of the incident would lead an individual of reasonable

       caution to believe the action was appropriate. Colyar, 2013 IL 111835, ¶ 40. The court analyzes

       these actions based on the totality of the surrounding circumstances. People v. Moss, 217 Ill. 2d

       511, 527 (2005). “Although we must apply an objective standard, ‘the testimony of an officer as

       to his subjective feelings is one of the facts which we may consider in the totality of the

       circumstances known to the officer at the time of the [search].’ ” People v. Johnson, 2019 IL App

       (1st) 161104, ¶ 20 (quoting People v. Galvin, 127 Ill. 2d 153, 168 (1989)).

¶ 23          Defendant does not dispute that “a vehicle stop based on an officer’s observation of a traffic

       violation is valid at its inception.” Moss, 217 Ill. 2d at 527 (citing People v. Gonzalez, 204 Ill. 2d

       220, 228-29 (2003)). Rather, defendant challenges the subsequent search of his car, premised on

       the officers’ belief that he had a firearm. He argues that the only reason the officers had to believe

       he was armed and dangerous was Marinez’s observation of defendant’s alleged furtive movements

       in the car, which this Court has held to be insufficient to justify the search of a vehicle. See People

       v. Smith, 2015 IL App (1st) 131307, ¶ 36.

¶ 24          We find that Razo had a sufficient basis to search defendant’s car based on the totality of

       the circumstances. “[M]ovements taken alone are insufficient to constitute probable cause to

       search since they may be innocent.” (Emphasis added.) People v. Creagh, 214 Ill. App 3d 744,

       747-48 (1991). However, furtive movements “may be considered justification for performing a

       warrantless search when coupled with other circumstances tending to show probable cause.”

       Smith, 2015 IL App (1st) 131307, ¶ 29. Here, the evidence shows that the officers relied on more

       than furtive movements as a basis to search defendant’s car.


                                                        -6-
       No. 1-20-0375

¶ 25          Marinez testified that during the initial stop of defendant’s vehicle, he was able to see

       defendant reach to the right side of his body, retrieve something, and “appear to be placing it in

       the center console of his vehicle.” As the officers were exiting their vehicle, defendant drove off

       down the alley. Marinez testified that “based on [his] experience, when a car takes off on you ***

       it elevates your high risk” that the driver is hiding something. After defendant pulled into a garage,

       he was ordered to get out of his car and place his hands on the hood of the police SUV for “safety

       purposes.” In response, defendant exited the vehicle holding a glass bottle which he did not

       immediately place on the ground, despite being ordered to do so. Given these circumstances, we

       find the officers’ observations were sufficient to justify searching the vehicle.

¶ 26          Relying on Arizona v. Gant, 556 U.S. 332 (2009), defendant argues that, because he was

       out of reach of the vehicle at the time of the search, there was no safety reason to search the vehicle

       for the weapon. He urges review as a search incident to arrest. We find Gant inapposite. In Gant,

       the police searched the passenger compartment of a vehicle pursuant to the lawful, custodial arrest

       of the driver. Gant, 556 U.S. at 336. The Court held that the search was not justified under the

       search-incident-to-arrest doctrine where the driver was handcuffed and secured in a squad car

       before the search. Id. at 343-44. However, the Court observed that other established exceptions to

       the warrant requirement authorize a vehicle search “under additional circumstances when safety

       or evidentiary concerns demand.” Id. at 346 (citing Long, 463 U.S. at 1049).

¶ 27          In Long, the Court extended Terry to include “the search of the passenger compartment of

       an automobile” and “those areas in which a weapon may be placed or hidden.” Long, 463 U.S. at

       1049. The safety concerns supporting this type of search are not dissipated simply because an

       individual is temporarily detained outside the vehicle. As the Court observed in Long, an officer

       does not act unreasonably in taking “preventive measures” to ensure that there are no weapons




                                                        -7-
       No. 1-20-0375

       within the detained individual’s “immediate grasp before permitting him to reenter his

       automobile.” Id. at 1051.

¶ 28          In this case, the totality of the circumstances known to the officers at the time of the search

       led them to reasonably believe that defendant “could be armed.” Although defendant was detained

       outside of his vehicle during the search, he was not handcuffed or secured inside a police vehicle.

       We cannot say that Officer Razo acted unreasonably in taking preventative measures to ensure that

       defendant did not have a weapon in his immediate control by searching the front seats and center

       console of the vehicle.

¶ 29          Because it is not reasonably probable that a motion to suppress would have been granted,

       counsel was not ineffective for failing to file such a motion. It follows that defendant cannot

       establish a reasonable probability that, but for defense counsel’s alleged unprofessional error, the

       result of the proceeding would have been different. Thus, his ineffective assistance of counsel

       claim fails. See Strickland, 466 U.S. at 694.

¶ 30          Defendant also contends that his trial counsel was ineffective for failing to move to exclude

       statements captured on the videos from the squad car and body-worn cameras. The State responds

       that the statements at issue were either admissible as an excited utterance or strategically

       unchallenged by defense counsel.

¶ 31          At issue are eight statements made by Marinez and depicted on video from the squad car

       camera and body-worn camera, including: (1) “He’s reaching for something,” (2) “Hey Razo, on

       the other side he reached for something,” (3) “What’s in your car? I saw you,” (4) “I saw you

       dropping something,” (5) “Ok, what were you putting—?” and (6) “I saw you leaning again.”

¶ 32          The parties dispute what Marinez said in the final two recorded statements. Defendant

       hears “What were you putting in the side? I saw you reaching,” and “Remember I told you as we

       stopped he leaned.” The State hears Marinez say “What were you putting on the side? I saw you


                                                       -8-
       No. 1-20-0375

       leaning,” and “Remember, I told you as we stopped he’s…he’s putting…he’s leaning?”

       respectively.

¶ 33          Hearsay is “a statement, other than one made by the declarant while testifying at the trial

       or hearing, offered in evidence to prove the truth of the matter asserted.” Ill. R. Evid. 801(c) (eff.

       Oct. 15, 2015); People v. Collins, 2020 IL App (1st) 181746, ¶ 23. Such statements are generally

       inadmissible unless an exception applies. Ill. R. Evid. 802 (eff. Jan. 1, 2011); Ill. R. Evid. 803 (eff.

       Sept. 28, 2018).

¶ 34          The State asserts that one of the statements, “He’s reaching for something,” was admissible

       under the excited utterance exception to the rule against hearsay. The State concedes that the other

       statements are hearsay, but argues that defendant’s trial counsel made the strategic decision not to

       challenge their admission. We find it unnecessary to make either determination since defendant

       cannot demonstrate prejudice from his counsel’s inaction.

¶ 35          All of the information being challenged was also established through the live testimony of

       Marinez and Razo. See People v. Abram, 2016 IL App (1st) 132785, ¶ 76 (Finding that the

       defendant suffered no prejudice because there was no information contained in the disputed

       statements that was not also established by live testimony); see also People v. Songer, 229 Ill. App.

       3d 901, 906 (1992) (“Reversal for improperly admitted hearsay evidence is not warranted where

       properly admitted evidence proves the same matter.”). Based on the evidence properly presented

       at trial, there is not a reasonable probability that the outcome would have been different absent

       admission of these statements. People v. Davis, 2017 IL 142263, ¶ 57. Therefore, defendant cannot

       meet his burden under Strickland to show that he was prejudiced by counsel’s failure to file a

       motion to exclude these statements.

¶ 36                                       Right to Present a Defense




                                                        -9-
       No. 1-20-0375

¶ 37          Finally, defendant argues that he “was denied his constitutional right to present a defense”

       where the trial court barred Paris White from testifying that her car had been impounded the last

       time defendant used it. According to defendant, this evidence explained why defendant was not

       allowed to drive his wife’s car, was “directly relevant to an element of the charge and [his] theory

       of the defense,” and “would have offered the jury an alternative, innocent explanation for why [he]

       drove away” at the first traffic stop, i.e., that he left so his wife’s car would not get towed again,

       not because he was attempting to hide a gun.

¶ 38          The State maintains that defendant has forfeited this claim by failing to adequately

       articulate that White’s testimony was relevant “to support an inference that the reason defendant

       fled was because the car had been previously impounded when defendant was driving it.” At trial,

       defendant asserted that the barred evidence was relevant because the “last time [White] let him

       drive the vehicle, it was impounded because he didn’t have a license.” In his posttrial motion,

       defendant again alleged, “The circuit court erred when it sustained the prosecutions [sic] objection

       to the defense question of Paris White as to if she did not allow the Defendant to drive her vehicle

       because her car had been towed 2 months prior to the defendant’s arrest when Defendant was

       arrested for driving on a suspended license.” Nothing more was required in order to preserve this

       issue for our review People v. Minter, 2015 IL App (1st) 120958, ¶ 43.

¶ 39          A criminal defendant is constitutionally guaranteed a meaningful opportunity to present a

       complete defense. People v. Ramirez, 2012 IL App (1st) 093504, ¶ 43. This includes the right of

       the defendant to present witnesses in his own defense. People v. Lerma, 2016 IL 118496, ¶ 23. A

       defendant also has the right “to show, by any competent evidence, facts which tend to prove that

       he did not leave the scene of the crime from a consciousness of guilt.” People v. Autman, 393 Ill.

       262, 266-67 (1946). Defendant claims that, although a judge’s ruling on evidentiary matters is

       ordinarily reviewed for an abuse of discretion, the question of whether a defendant’s right to


                                                       - 10 -
       No. 1-20-0375

       present a defense was violated is a purely legal issue and should be reviewed de novo. We disagree.

       Where, as here, “a party claims he was denied his constitutional right to present a complete defense

       due to improper evidentiary rulings, the standard of review is abuse of discretion.” People v.

       Burgess, 2015 IL App (1st) 130657, ¶ 133.

¶ 40            The evidence showed that defendant stopped at the mouth of the alley when the police

       officers activated their lights and sirens but drove off as the officers were approaching his vehicle.

       Defendant drove down the alley and pulled into a garage. Officer Razo acknowledged that

       defendant was not speeding and only drove a short distance. The trial court’s ruling prevented

       defendant from explaining to the jury why he fled from the police. Without this crucial testimony,

       defendant was unable to counter the State’s theory that he fled because “he knew he couldn’t have

       the gun. He knew it was illegal.” While it is plausible that defendant’s flight from the initial stop

       showed consciousness of guilt, it is equally plausible that defendant was simply driving home to

       avoid a repeat towing of his wife’s car. See People v. Davis, 193 Ill. 2d 127, 131 (1963) (“[F]light

       is not always dictated by an impulse or purpose to escape the consequences of acts done and, in

       some instances, is equally or more consistent with some other hypothesis.”). Under these

       circumstances, we find that the trial court abused its discretion in limiting the testimony of Paris

       White.

¶ 41            We next consider whether limiting White’s testimony was harmless error. See People v.

       Thompson, 238 Ill. 2d 598, 611 (2010) (“Harmless-error analysis is conducted when a defendant

       has preserved an issue for review.”). An error may be deemed harmless beyond a reasonable doubt

       if other evidence against the defendant is so overwhelming that there is no doubt of the defendant’s

       guilt. People v. Wilkerson, 87 Ill. 2d 151, 157 (1981). In this case, the other evidence of defendant’s

       guilt was not overwhelming.




                                                       - 11 -
       No. 1-20-0375

¶ 42          To prove defendant guilty of armed habitual criminal as charged in this case, the State was

       required to show that he possessed the gun. See 720 ILCS 5/24-1.7(a) (West 2018). The gun was

       not recovered from defendant’s actual possession, so to show constructive possession the State

       was required to demonstrate that defendant: (1) knew of the weapon’s presence and (2) exercised

       control over the area where the weapon was found. People v. Hunter, 2013 IL 114100, ¶ 19. The

       State relied primarily on defendant’s flight to establish these elements. In his opening statement,

       the prosecutor told the jury the evidence would show that defendant “fled from the police because

       he’s a convicted felon who had a handgun in the vehicle he was driving.” In his closing argument,

       the prosecutor told the jurors the evidence had shown, as follows:

                       “[T]here is a good reason why this defendant, a two-time convicted felon, fled from

              the scene of that initial traffic stop. He knew he couldn’t have the gun. He knew it was

              illegal. He knew he needed to make some distance between the gun and him. So he took it

              out of his pocket, tried to hide it in the console, took off speeding up the alley hoping to

              get to his garage before the officers could catch up with him and find the gun.

                       He did that because he knew he was guilty. It’s called consciousness of guilt. That’s

              evidence that you should consider in this case.”

¶ 43          Without White’s testimony about the previous towing of her vehicle, defendant was unable

       to explain his flight, which undermined his entire defense. We find that there is a reasonable

       probability that White’s testimony would have altered the trial’s outcome. Therefore, we reverse

       and remand for a new trial.

¶ 44          Retrial raises double jeopardy concerns, and we are therefore required to assess the

       sufficiency of the evidence against defendant. People v. Lopez, 229 Ill. 2d 322, 367 (2008). After

       viewing the evidence presented at trial in the light most favorable to the State, we find that a




                                                      - 12 -
       No. 1-20-0375

       rational trier of fact could have found defendant guilty beyond a reasonable doubt. Id. Accordingly,

       there is no double jeopardy impediment to retrial.

¶ 45                                         CONCLUSION

¶ 46          For the foregoing reasons, we reverse defendant’s conviction for armed habitual criminal

       and remand the cause to the circuit court for a new trial.

¶ 47          Reversed and remanded.




                                                      - 13 -